Case 3:19-cr-30027-MGM Document11 Filed 07/11/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. \ Aer 3COD3-4GM

Violation:

UNITED STATES OF AMERICA

Vv.

Count One: Collection of Extensions of Credit

ANTHONY J. SCIBELLI, by Extortionate Means (18 U.S.C. § 894(a))

Defendant

Forfeiture Allegation:
(18 U.S.C. § 981(a)(1)(c); 28 U.S.C. § 2461(c))

Meee Ne es se

INDICTMENT
COUNT ONE
Collection of Extensions of Credit by Extortionate Means
(18 U.S.C. § 894(a))
The Grand Jury charges:
Beginning in or about 2017, and continuing through on or about June 20, 2019, in Hampden
County, in the District of Massachusetts, the defendant,
ANTHONY J. SCIBELLI,

did knowingly participate in the use of extortionate means, as defined in Title 18, United States
Code, Section 891(7), to collect and attempt to collect extensions of credit and to punish Victim 1

for the nonrepayment thereof.

All in violation of Title 18, United States Code, Section 894(a).
Case 3:19-cr-30027-MGM Document11 Filed 07/11/19 Page 2 of 3

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) & 28 U.S.C. 8 2461(c))

The Grand Jury further alleges:

ie Upon conviction of the offense in violation of Title 18, United States Code,
Section 894, set forth in Count One of this Indictment, the defendant,

ANTHONY J. SCIBELLI,

shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section
981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any property, real or personal,
which constitutes or is derived from proceeds traceable to the offense.

2 If any of the property described in paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code

3

Section 2461(c), as a result of any act or omission of the defendant --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with a third party;
¢. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

o

has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property listed in paragraph 1 above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
Case 3:19-cr-30027-MGM Document11 Filed 07/11/19 Page 3 of 3

A TRUE BILL

Lf eon

FOREPERSON

Me

N . DESROCHES
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

TY Von aang hive “

MARIANNE SHELVEY

TRIAL ATTORNEY q
ORGANIZED CRIME AND-GANG SECTION
UNITED STATES DEPARTMENT OF JUSTICE

District of Massachusetts: July | i ,2019a} DiO\ PH.
Returned into the District Court by the Grand Jurors and filed.

We tusa ). Rurera

DEPUTY CLERK _
